COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Matthew Leachman

Appellate case number:      01-16-00787-CR

Trial court case number:    1522187

Trial court:                248th District Court of Harris County

       On September 28, 2016, appellant, Matthew Leachman, proceeding pro se and
incarcerated, filed a notice of appeal challenging the trial court’s judgment, signed that
day, denying his pre-trial habeas application, which is based on double jeopardy.
        On October 14, 2016, appellant filed a pro se motion to allow briefing in this
Court. On October 24, 2016, the district clerk filed a letter in this Court stating that both
the sealed clerk’s record and the supplemental clerk’s record were mailed to appellant,
but it left unchecked the line for the reporter’s record of the writ hearing.
       On December 2, 2016, appellant filed a pro se letter in this Court, enclosing a
November 30, 2016 letter to the district clerk. Appellant stated that while he had
received the clerk’s record and first and second supplemental clerk’s records, the district
clerk had failed to file his third supplemental clerk’s record and also had failed to mail
him the reporter’s record. On December 6, 2016, the third supplemental clerk’s record
was filed in this Court, in compliance with appellant’s request. Accordingly, after
reviewing all the records, the Court determines that it does not desire briefing and, thus,
DENIES appellant’s motion to allow briefing. See TEX. R. APP. P. 31.1.
        However, because it appears that the district clerk has yet to mail the reporter’s
record and this new supplemental clerk’s record to appellant, the Court ORDERS the
district clerk, no later than 10 days from the date of this order, to mail a copy of the third
supplemental clerk’s record and the reporter’s record to appellant, and to certify to this
Court, within 15 days of the date of this order, the date upon which delivery is made.
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                     Acting individually
Date: December 8, 2016